DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 - 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the elastic mixture b) comprising components b1), b2), and b3).  The original disclosure does teach the flexible polyurethane foams obtained by reacting the disclosed mixture b) with at least one polyisocyanate have high elasticity (Paragraph 0014 of the PB-PUB of the instant application).  It is also taught that foams having a rebound resilience of not less than 30% can be described as elastic (Paragraph 0004) and the rebound resilience of the instant foams is at least 30% (Paragraph 0130).  Thus, the original disclosure does provide support for elastic foams obtained by reacting mixture b) with an isocyanate.  However, there does not appear to be any teaching with respect to the mixture b) itself being elastic. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 – 29 and 33 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al.
Regarding Claims 20 – 23 and 27.  Corinti et al. teaches a mixture comprising:
25 to 80 weight percent of one or more polyoxyethylene-rich polyols (a)(i), i.e. polyether polyols, having a functionality between 2 and 6, or 2.5 and 4, and an oxyethylene content of at least 75 weight percent.  The polyoxyethylene-rich polyols have equivalent weights in the range of 1300 to 1700 (Paragraphs 0013 – 0016).  From their reported equivalent weights, the polyoxyethylene-rich polyols may be calculated to have hydroxyl values of roughly 33 – 43 mgKOH/g;

5 to 30 weight percent of one or more low functionality polyols (a)(ii).  VORANOL® P 2000 is set forth as the commercially available species thereof.  VORANOL® P 2000 is a polyoxypropylene diol with an OH number 53 to 58 mg KOH/g (Paragraphs 0019, 0023, and 0060); it thus corresponds to a polyether polyol with a functionality of roughly 2.  As it is based solely on propylene oxide, it has zero primary hydroxyl groups.
Although the functionality of the specific species of low functionality polyol relied upon lies just outside the instantly claimed range for polyol b3), it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected substantially similar properties.  Moreover, Corinti et al. teaches the one or more low functionality polyols (a)(ii) may have functionalities of up to 2.5 (Paragraph 0019).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the low functionality polyol of Corinti et al. with a functionality at the upper end of the range disclosed, 
It is noted that the amount of 25 to 80 weight percent of the one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – overlaps with the instantly claimed range.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the one or more polyoxyethylene-rich polyols in an amount at the upper end of the range disclosed by Corinti et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that polyether polyols with higher oxyethylene contents can provide advantages such as improved compatibility with other polyurethane foam reaction components due to their hydrophilic nature and products with increased softness.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  

Corinti et al. does not expressly characterize the above described mixture as elastic.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Corinti et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an elastic mixture, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 24.  Corinti et al. teaches the mixture of Claim 20.  The one or more low functionality polyols (a)(ii) – corresponding the one or more polyols in instantly claimed b3) – may be VORANOL® P 2000 which is a polyoxypropylene diol prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding Claim 25.  Corinti et al. teaches the mixture of Claim 20.  The one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – may have a functionality between 2.5 and 4 (Paragraph 0015).
Regarding Claim 26.  Corinti et al. teaches the mixture of Claim 20.  The one or more polyoxyethylene-rich polyols - corresponding to the instantly claimed at least one polyether polyol described in b1) – may have a primary hydroxyl group content of at least 80% (Paragraph 0017).
Regarding Claim 28.  Corinti et al. teaches the mixture of Claim 20.  One or more of the components (ai) – (aiii) may contain a disperse polymer phase, i.e. a filler present as a constituent of a graft polyol, present in an amount of 5 to 60 weight percent.  Components (aii) and (aiii) are each provided in an amount of 5 to 30 weight percent Paragraphs 0019 and 25).  Therefore, when a disperse polymer phase is provided in (aii) or (aiii), it can be calculated to be present in a total amount of 0.25 to 18 parts by weight based on 100 parts by weight of (ai) – (aiii) in Corinti et al. 
Regarding Claims 29 and 33.  Corinti et al. teaches a process for preparing a viscoelastic/flexible polyurethane foam comprising mixing and reacting: an isocyanate component, the mixture of Claim 20, a catalyst component, water as the blowing agent, and a silicone based surfactant as an additive (Paragraphs 0008, 0011 – 0034, and 0041).  An especially preferred isocyanate is based on polymeric diphenylmethane diisocyanate (MDI) (Paragraphs 0038 – 0039).  Crosslinkers and chain extenders are additionally set forth as suitable additives (Paragraph 0050).
Regarding Claim 34.  Corinti et al. teaches the process of Claim 29 wherein the foam may have a density as low as 30 kg/m3 (Paragraphs 0056 – 0057).
Regarding Claims 35 and 36.  Corinti et al. teaches the process of Claim 29 but is silent regarding its compression hardness and rebound resilience.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Corinti et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with compression hardness and rebound resilience values in the instantly claimed ranges, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position 
Regarding Claim 37.  Corinti et al. teaches a viscoelastic/ flexible polyurethane foam prepared by the process of Claim 29 (Paragraphs 0008, 0011 – 0034, and 0041).  
Regarding Claim 38.  Corinti et al. teaches cushioning comprising the viscoelastic/ flexible polyurethane foam of Claim 37 (Paragraph 0003).

Claims 30 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0004389 to Corinti et al., as applied to Claims 20 and 29 above, and further in view of US 2014/0066535 to Jacobs et al.
Regarding Claims 30 – 32.  Corinti et al. teaches the process of Claim 29 but does not expressly teach the MDI isocyanate has the instantly claimed composition.  However, Jacobs et al. also teaches the concept of preparing flexible polyurethane foams in which the isocyanate used may be a mixture of 69.0 weight percent 4,4’-MDI, 9.3 weight percent 2,4’-MDI, and 32.5 wt% polynuclear/multi-ring MDI (Paragraph 0160).  Corinti et al. and Jacobs et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Jacobs et al. shows that this is a suitable polymeric MDI composition for the preparation of flexible polyurethane foams.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 – 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 19 - 38 of copending Application No. 17/414,723 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all the elements of the instant claims are to be found in the claims of Application No. 17/414,723, as the instant claims fully encompass the claims of Application No. 17/414,723.  The difference between the instant claims and the claims of Application No. 17/414,723 lies in the fact that the claims of Application No. 17/414,723 claim set forth an additional element, the inclusion of 0.25 to 10 parts by weight urea, and are thus more specific.  Thus, the invention of the claims of Application No. 17/414,723 is in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the claims of Application No. 17/414,723, they are not patentably distinct from these claims.
Additionally, the claims of Application No. 17/414,723 do not expressly characterize the recited mixture as elastic.  However, the claims of Application No. 17/414,723 teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an elastic mixture, would implicitly be achieved in a product prepared In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered.  Applicant’s arguments that the concurrently filed amendments obviate all claim objections and rejections under 35 U.S.C. 112(b) are persuasive.  Applicant’s request that the provisional obviousness-type double patenting rejection in view of U.S. Application No. 17/414,723 be held in abeyance is noted.  All other arguments have also been fully considered but are not persuasive because:
A) Applicant argues that Corinti et al. does not disclose the combination of three polyols each having a relatively high OH functionality.  However, it is the Office’s position that this combination is rendered obvious by the reference disclosure.  

Although the functionality (roughly 2) of the specific species of low functionality polyol relied upon (VORANOL® P 2000) lies just outside the instantly claimed range for polyol b3), it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected substantially similar properties.  Moreover, Corinti et al. teaches the one or more low functionality polyols (a)(ii) may have functionalities of up to 2.5 (Paragraph 0019).  The functionality for the “low” functionality polyols (a)(ii) thus overlaps with the instantly claimed range.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the low functionality polyol of Corinti et al. with a functionality at the upper end of the range disclosed by Corinti et al., which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that increasing the functionality of this polyol will provide for a modest increase in crosslink density and consequently a more dimensionally stable foam product.
B) Applicant argues that the relative amount of b1) is not disclosed by Corinti et al.  The Office respectfully disagrees.  Instantly claimed b1) corresponds to polyol (a)(i) 
C) Applicant argues that the mixture is Corinti corresponds to a viscoelastic mixture, rather than an elastic mixture.  The limitation of an “elastic” mixture raises an issue of new matter, as detailed in the new grounds of rejection under 35 U.S.C. 112(a).  Moreover, Corinti et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an elastic mixture, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764